Case 1:20-cv-05466-AMD-RER Document 1 Filed 11/11/20 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PLUMBERS LOCAL UNION
 NO. 1 WELFARE FUND, VACATION &
 HOLIDAY FUND, TRADE EDUCATION FUND, 20 CV ______
 AND 401(K) SAVINGS PLAN,
                                          COMPLAINT
                              Plaintiffs,

                         -against-

 PRESTIGE PLUMBING & HEATING, INC.

                                             Defendant.


        Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                                     NATURE OF THE ACTION

        1.      This is a civil action pursuant to, inter alia, Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3) and 1145, an Section 301 of the Labor Management Relations Act “LMRA” of 1947,

29 U.S.C. § 185, by the trustees of a group of multiemployer employee benefit plans to enforce an

employer’s contractual and statutory obligations to make specified monetary contributions to the

plans, and for related relief.

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367

and 29 U.S.C. §§ 185 and 1132(e)(1).

        3.      Venue is proper in this judicial district pursuant to 29 U.S.C. §§ 185 and 1132(e)(2).




                                                 -1-
Case 1:20-cv-05466-AMD-RER Document 1 Filed 11/11/20 Page 2 of 7 PageID #: 2




                                        THE PARTIES

       4.     Plaintiffs Trustees of the Plumbers Local Union No. 1 Welfare Fund, Vacation &

Holiday Fund, Trade Education Fund, and 401(k) Savings Plan (collectively, the “Local 1 Funds”)

are employer and employee trustees of multiemployer labor-management trust funds organized

and operated pursuant to various collective bargaining agreements in accordance with section

302(c) of the LMRA, 29 U.S.C. § 186(c). The Local 1 Funds are employee benefit plans within

the meaning of section 3(3) of ERISA, 29 U.S.C. § 1002(3). The Funds are administered at 50-02

Fifth Street, Second Floor, Long Island City, New York 11101.

       5.     Plaintiff Plumbers Local Union No. 1 Welfare Fund is the designated Collection

Agent for Local Union No. 1 of the United Association of Journeymen and Apprentices of the

Plumbing and Pipefitting Industry of the United States and Canada (the “Union”) and the Plumbing

Industry Promotion Fund of New York City. The Union is, and at all relevant times was, a labor

organization within the meaning of section 301 of the LMRA, 29 U.S.C. § 185. The Union

represents, and at all relevant times represented, employees in an industry affecting commerce as

defined in section 502 of the LMRA, 29 U.S.C. §§ 142.

       6.     Defendant Prestige Plumbing & Heating, Inc. (“Prestige Plumbing”) is a domestic

business corporation organized and established under the laws of the State of New York duly

authorized to conduct business in the City and State of New York as an employer within the

meaning of sections 3(5) and 515 of ERISA, 29 U.S.C. §§ 602(5) and 1145, and was and is an

employer in an industry affecting commerce within the meaning of section 301 of the Taft-Hartley

Act, 29 U.S.C. § 185. Upon information and belief, Prestige Plumbing maintains its principal

place of business at 26 Johnson Street, Staten Island, New York 10309.




                                              -2-
Case 1:20-cv-05466-AMD-RER Document 1 Filed 11/11/20 Page 3 of 7 PageID #: 3




                                        BACKGROUND

       7.      In or around November 2015, Prestige Plumbing executed a Project Labor

Agreement Letter of Assent (“PLA LOA”) binding it to the Outer Borough Residential Market

Recovery Project Labor Agreement (the “PLA”) for the project known as Build It Back Brooklyn

(the “Project”).

       8.      Through the PLA, Prestige Plumbing became bound to the collective bargaining

agreement between the Association of Contracting Plumbers of the City of New York, Inc. and

the Union (the “CBA”).

       9.      Accordingly, at all relevant times, Prestige Plumbing was a party to, and/or

manifested its intention to be bound by, a collective bargaining agreement, project labor agreement

and/or participation agreement with the Union (the “CBA”).

       10.     Under the CBA, employers agree “to be bound by the provisions of the Trust

Agreements     pertaining   to…[the]    Plumbers     Local    Union    No.    1   Welfare…Trade

Education…401(k) Saving Plan and any other established funds…” (the “Trust Agreements”).

       11.     The Trust Agreements permit the Local 1 Funds to establish policies, rules, and

procedures for the purposes of collecting unpaid contributions to the various benefit funds.

       12.     Each Trust Agreement states that the assets of that plan include “sums of money

that have been or will be paid or which are due and owing to the Funds by the Employers as

required by the Collective Bargaining Agreements.”

       13.     Pursuant to the Trust Agreements, the Local 1 Funds adopted Policies for the

Collection of Delinquent Fringe Benefit Contributions (“Collection Policies”).

       14.     The CBA and Collection Policies require Prestige Plumbing to make specified

hourly contributions to the Local 1 Funds, and to remit Union dues and other specified amounts




                                               -3-
Case 1:20-cv-05466-AMD-RER Document 1 Filed 11/11/20 Page 4 of 7 PageID #: 4




withheld from its employees’ pay (“union assessments”) to the Local 1 Funds, in connection with

all plumbing work and other specified work performed on behalf of Prestige Plumbing within the

five boroughs of the City of New York (“Covered Work”).

       15.     Additionally, pursuant to the CBA, Trust Agreements, and Collection Policies,

Prestige Plumbing is required to submit periodic remittance reports to the Local 1 Funds detailing

the number of hours of Covered Work performed by its employees.

       16.     The CBA, Trust Agreements, and Collection Policies further require Prestige

Plumbing to furnish its books and payroll records when requested by the Local 1 Funds for the

purpose of conducting an audit to ensure compliance with its required benefit fund contribution

obligations.

       17.     Under the documents and instruments governing the Local 1 Funds including their

Trust Agreements and Collection Policies, employers whose contributions are delinquent are liable

for the amount of delinquent contributions, interest thereon at an annual rate of ten percent (10%),

liquidated damages of twenty percent (20%) of the principal amount due, attorneys’ fees, audit

fees, and other collection costs.

       18.     Pursuant to the CBA, Trust Agreements, and Collection Policies, the Local 1 Funds

Funds conducted an audit of Prestige Plumbing covering the period February 1, 2016 through

November 30, 2018 (the “Audit”).

       19.     The Audit revealed that Prestige Plumbing failed to make required contributions

owed to the Local 1 Funds in the principal amount of $68,185.16 for the period February 1, 2016

through November 30, 2018.




                                               -4-
Case 1:20-cv-05466-AMD-RER Document 1 Filed 11/11/20 Page 5 of 7 PageID #: 5




        20.    The Audit also revealed that Prestige Plumbing failed to remit union assessments

and other related payments of $5,432.01 for the period February 1, 2016 through November 30,

2018.

        21.    Despite due demand, Prestige Plumbing has failed to pay any portion of the Audit.

        22.    Pursuant to the CBA, the documents and instruments governing the Local 1 Funds,

and Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, and Section 301 of

the LMRA, 29 U.S.C. § 185, Prestige Pluming is liable to the Local 1 Funds for: (1) contributions

of $68,185.16 and union assessments and other related payments of $5,432.01 for the period

February 1, 2016 through November 30, 2018 as revealed by the Audit; (2) interest on the unpaid

contributions at an annual rate of ten percent (10%); (3) liquidated damages in the amount of

twenty percent (20%) of the amount of delinquent contributions due and owing; and (4) all

reasonable attorneys’ fees, audit costs, and collections costs incurred by the Plaintiffs.

              FIRST CLAIM FOR RELIEF AGAINST PRESTIGE PLUMBING
                       Unpaid Contributions Under 29 U.S.C. § 1145

        23.    Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

        24.    Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

        25.    The CBA requires that Prestige Plumbing make contributions to Plaintiffs for all

Covered Work it performs within the trade and geographical jurisdiction of the Union.




                                                -5-
Case 1:20-cv-05466-AMD-RER Document 1 Filed 11/11/20 Page 6 of 7 PageID #: 6




       26.      Pursuant to the Audit, Prestige Plumbing owes the Local 1 Funds benefit

contributions in the amount of $68,185.16 and union assessments and other related payments of

$5,432.01 for the period February 1, 2016 through November 30, 2018.

       27.      Pursuant to the CBA and ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C.

§§ 1132(a)(3), (g)(2) and 29 U.S.C. § 1145, Prestige Plumbing is liable to the Local 1 Funds for:

(1) contributions of $68,185.16 and union assessments and other related payments of $5,432.01

for the period February 1, 2016 through November 30, 2018 as revealed by the Audit; (2), interest

on the unpaid contributions at an annual rate of ten percent (10%); (3) liquidated damages in the

amount of twenty percent (20%) of the amount of delinquent contributions due and owing; (4)

reasonable attorneys’ fees and costs incurred by Plaintiffs in this action; and (5) such other legal

or equitable relief as the Court deems appropriate.

             SECOND CLAIM FOR RELIEF AGAINST PRESTIGE PLUMBING
               Violation of Collective Bargaining Agreement under 29 U.S.C. § 185

       28.      Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       29.      Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Plaintiffs, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

       30.      Prestige Plumbing violated the terms of the CBA when it failed to make all

contributions due and owing for Covered Work revealed by the Audit for the period February 1,

2016 through November 30, 2018.

       31.      As a result of Prestige Plumbing’s violation, Plaintiffs are entitled to damages and

other equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.




                                                -6-
Case 1:20-cv-05466-AMD-RER Document 1 Filed 11/11/20 Page 7 of 7 PageID #: 7




      WHEREFORE, Plaintiffs respectfully request that this Court:

         i.   Award judgment in favor of Plaintiffs and against Defendant Prestige Plumbing for

              its failure to timely remit contributions and other related payments required by the

              CBA for the period February 1, 2016 through November 30, 2018;

        ii.   Order Prestige Plumbing to pay the Plaintiffs: (1) contributions of $68,185.16 and

              union assessments and other related payments of $5,432.01 uncovered by the Audit;

              (2) interest on the delinquent contributions adjudged to be due and owing at an

              annual rate of ten percent (10%); (3) liquidated damages in the amount of twenty

              percent (20%) of the amount of delinquent contributions due and owing;

       iii.   Order Prestige Plumbing to pay Plaintiffs: (1) reasonable attorneys’ fees and costs

              incurred by Plaintiffs in this action and (2) such other legal or equitable relief as

              the Court deems appropriate; and

       iv.    Award Plaintiffs such other and further relief as the Court deems just and proper.


Dated: New York, New York                                   Respectfully submitted,
       November 11, 2020
                                                            VIRGINIA & AMBINDER, LLP

                                                    By:             /s/
                                                            Adrianna R. Grancio, Esq.
                                                            Charles R. Virginia, Esq.
                                                            40 Broad Street, 7th Floor
                                                            New York, NY 10004
                                                            Tel: (212) 943-9080
                                                            agrancio@vandallp.com
                                                            Attorneys for Plaintiffs




                                              -7-
